EXHIBIT 10.13
 
ONE YEAR INDUSTRIAL/OFFICE LEASE
(WITH MONTH-TO-MONTH EVERGREEN PROVISION)
 
1. PARTIES:  The parties to this Lease are STEELVEST PROPERTY, LLC, a Texas
limited liability company (Landlord) and FRIEDMAN INDUSTRIES, INCORPORATED, a
Texas corporation (Tenant).
 
2. LEASE:  Landlord leases to Tenant the free standing office building shown on
the drawing attached hereto as Exhibit A (the Office Building), together with
the right to park vehicles in the areas shown on said Exhibit A as the “Parking
Area,” and the right of ingress and egress over and across the existing paved
area to Homestead Road over and across the land identified as the “Access
Easement” on said Exhibit A, said Office Building, Parking Area and Access
Easement being located on and out of the larger tract of land described on
Exhibit B attached hereto (the Property). Tenant will limit its use and
occupancy of the Property to the Office Building, the Parking Area and the
Access Easement.
 
3. TERM:  The initial one-year term of this Lease shall commence on the date of
this Lease and shall end on the last day of the twelfth (12th) full calendar
month that follows, subject to earlier termination by reason of other provisions
hereof; and provided, upon expiration of the initial one-year term, this Lease
shall continue on a month-to-month basis at the same rental rate (subject to
adjustment as provided in Section 4 hereof) and upon the same terms and
conditions unless either party elects to terminate this Lease upon written
notice to the other party, whereupon this Lease shall terminate on the last day
of the month following the month in which such written notice of termination is
given.
 
4. RENTAL:  Tenant shall pay to Landlord as rental $1400.00 per month during the
term of this Lease, payable in advance on the first day of each month, beginning
on the first day of September, 2006, prorated for any partial month if this
Lease shall terminate on any day other than the last day of a calendar month. If
this Lease continues on a month-to-month basis after the expiration of the
initial one-year term, Landlord may adjust the rent, such adjustment to become
effective on and after the first of the second full calendar month following the
month in which Tenant receives written notice of such rental adjustment.
 
5. UTILITIES & PROPERTY TAXES:  Subject to the proviso herein, Tenant shall
provide and pay for all utilities used at the Property, including, without
limitation, all electric power, gas, water, sewer and waste water discharge,
telephone, DSL and/or broadband internet service and trash pickup; provided,
however, if Landlord (including any person controlled by, under common control
with or controlling Landlord or any other tenant of any such person) occupies
any part of the Property, Landlord and Tenant shall each pay for one-half (1/2)
of the water and gas used at the Property during Landlord’s occupation thereof,
and Landlord and Tenant shall have the electricity separately metered so that
electricity used by Tenant in Office Building can be separately invoiced from
electricity used for the operation of the rest of the Property, so that each
party will pay for the electricity consumed by such party. Each party shall pay
one-half (1/2) of the cost of metering. Landlord shall pay all ad valorem taxes
assessed against the ’ Property. Tenant shall pay all personal property taxes
with respect to all personal property located in the Office Building and owned
by Tenant.
 
6. USE OF PROPERTY:  Tenant may use the Office Building for general office and
file storage purposes and for no other purposes. Tenant may not assign this
Lease or sublet any part of the Office Building without Landlord’s prior written
consent.
 
7. CONDITION OF OFFICE BUILDING:  Tenant accepts the Office Building “AS IS” and
with “ALL FAULTS AND DEFECTS” and in its present condition and state of repair
at the commencement of the Lease. Upon termination, Tenant shall surrender the
Office Building to Landlord in the condition of the Office Building at the
commencement of this Lease, except normal wear and tear.
 
8. ALTERATIONS:  Tenant may not alter the Office Building or install
improvements or fixtures without the prior written consent of Landlord. Any
improvements or fixtures placed in the Office Building during the Lease shall
become the property of Landlord except as herein provided.
 
9. SPECIAL PROVISIONS:
 
Tenant shall subordinate its interest to any mortgage or deed of trust Landlord
may place on the Property during the term hereof.
 
Tenant shall deliver upon request a commercially reasonable subordination and
non-disturbance agreement in connection with the placement of any mortgage or
deed of trust. Tenant shall also deliver a commercially reasonable estoppel
certificate in connection therewith.





--------------------------------------------------------------------------------



 



This Lease constitutes the sole agreement between the parties succeeding all
prior understandings or agreements regarding possession of the Office Building
or any other part of the Property.
 
10. INSPECTIONS:  Landlord may enter at reasonable times and after reasonable
notice to inspect the Office Building.
 
11. LAWS:  Tenant shall comply with all applicable laws, restrictions,
ordinances, rules and regulations with respect to the Property.
 
12. REPAIRS AND MAINTENANCE:  Tenant shall be responsible for ordinary repairs
and maintenance of the interior, plumbing, electrical systems and
air-conditioning systems in the Office Building. Further Tenant shall promptly
repair or cause to be repaired without expense to Landlord any damage to any of
the Property caused directly or indirectly by any negligent act or omission of
Tenant or any person under Tenant’s control, occurring within the term of this
Lease. Except as otherwise provided above, Landlord shall be responsible for the
repair and maintenance of the Property, including without limitation, the roof,
foundation and exterior and structural walls of the Office Building.
 
13. INSURANCE:  Landlord shall maintain such property and liability insurance in
respect of the Property as Landlord deems to be prudent or as Landlord’s
mortgagee (if any) shall require. Landlord and Tenant shall each maintain such
insurance on the contents and personal property owned by such party as each
party may deem appropriate during the term of this Lease. Tenant shall maintain
commercial general liability insurance providing for coverage amounts of no less
than $1,000,000 per occurrence and $2,000,000 in the aggregate, and such
policies shall name Landlord as additional insured.
 
14. DEFAULT:  If Tenant fails to perform or observe any provision of this Lease
and fails, within ten (10) business days after written notice by Landlord to
commence and diligently pursue to remedy such failure, Tenant will be in
default.
 
15. TERMINATION:  This Lease terminates (a) as provided in Section 3 hereof, or
(b) at Landlord’s election upon Tenant’s default under this Lease. Tenant shall
remove all of Tenant’s personal property and effects and leave the Office
Building in a clean condition upon termination of this Lease.
 
16. HOLDING OVER:  Tenant shall surrender possession of the Office Building upon
termination of this Lease. Any possession by Tenant after termination creates a
tenancy at sufferance and will not operate to renew or extend this Lease.
 
17. ATTORNEY’S FEES:  The prevailing party in any legal proceeding brought under
or with respect to the transaction described in this Lease is entitled to
recover from the non-prevailing party all costs of such proceeding and
reasonable attorney’s fees.
 
18. WAIVERS:  Tenant expressly waives Landlord’s duty to inspect; and Landlord
expressly waives any right to a landlord’s lien against the personal property of
Tenant as security for the payment of rent or otherwise.
 
19. SECURITY DEVICES:  The requirements of the Texas Property Code relating to
security devices do not apply to this Lease.





--------------------------------------------------------------------------------



 



20. NOTICES:  All notices under this Lease from one party to the other must be
in writing and are effective when delivered or transferred by facsimile machine
as follows:
 

     
Tenant:
  FRIEDMAN INDUSTRIES, INCORPORATED 4001 Homestead Road
Houston, Texas 77028-5809
Attn: Ben Harper, CFO
Phone: (713) 672-9433
Fax: (713) 672-7043
Email: bharper@friedmanindustries.com
With Copy to Tenant’s Counsel:
  Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010-3095
Attn: William B. Sing, Esq.
Phone: (713) 651-3709
Fax: (713) 651-5246
Email: wsing@fuIbright.com
Landlord::
  STEELVEST PROPERTY, LLC
c/o Texas Iron and Metal Co.
865 Lockwood Drive
Houston, Texas 77020
Attn: Mr. Max Reichenthal
Phone: (713) 672-7595
Fax: (713) 672-0653
Email: maxr@texasironandmetal.com
With Copy to Landlord’s Counsel:
  Boyar & Miller
4265 San Felipe, Suite 1200
Houston, Texas 77027
Attn: Stephen L. Johnson, Esq.
Phone: (713) 850-7766
Fax: (713) 552-1758
Email: sjohnson@boyarmiller.com           Signatures on Next Page







--------------------------------------------------------------------------------



 



EXECUTED in multiple counterparts as of the 8 day of September, 2006.
 
LANDLORD:
 
STEELVEST PROPERTY, LLC
 

  By: 
/s/  Max Reichenthal


Name:     Max Reichenthal

  Title:  Member

 
TENANT:
 
FRIEDMAN INDUSTRIES, INCORPORATED
 

  By: 
/s/  Ben Harper


Name:     Ben Harper

  Title:  SR. VP





--------------------------------------------------------------------------------



 



Amendment to the One Year Industrial/Office Lease between Steelvest Property,
LLC (Landlord) and Friedman Industries, Incorporated (Tenant) dated September 8,
2006.
 
The term of this lease is hereby amended as follows:
 
Upon expiration of the initial one-year term, this Lease will continue on a
quarter-to-quarter basis, After the initial one-year term of this lease, either
the Landlord or Tenant may terminate this Lease upon written notice to the other
party whereupon this Lease shall terminate on the last day of the third month
following the month in which such written notice of termination is given.
 
Executed on this 19th day of September, 2007.
 
LANDLORD
 
STEELVEST PROPERTY, LLC
 

  Signed 
/s/  Max Reichenthal


Max Reichenthal, Member
 
FRIEDMAN INDUSTRIES, INCORPORATED
 

  Signed 
/s/  Ben Harper


Ben Harper, Senior Vice President-Finance

